DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
2.	The present application is a 35 U.S.C. 371 national stage application of International Application No. PCT/CN2018/122392, filed on December 20, 2018, which claims priority to Chinese Patent Application No. 201810174749.6 filed on March 2, 2018.  On September 3, 2019, a certified copy of this document was received by the USPTO, and thus on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time.
Preliminary Amendment Acknowledged
3.	The 09/03/2019 preliminary amendment includes: (a) the abstract is currently amended; (b) the specification is currently amended; (c) claims 18-20 are new; (d) claims 1-9, 11 and 13-17 are currently amended; and (e) claims 10 and 12 are original.  Claims 1-20 are currently pending and an office action on the merits follows.
Drawing Objection
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, while no new matter should be entered:
(i)	Claim 2’s following limitations: “each sub-pixel in the at least one row of sub-pixels being in a display phase of the display operation, and the respective one sub light valve being in a light-transmitting state.”

(iii)	Claim 5’s following limitations: “the (m)th sub light valve switching from the light-transmitting state to the light-shielding state in a predetermined time prior the sub-pixels corresponding to the (m)th sub light valve performing the display operation, wherein the predetermined time is a one-sided response time of the respective one sub light valve.”
(iv)	Claim 6’s following limitations: “obtaining and storing a length of the predetermined time.”
(v)	Claim 7’s following limitations: “the respective one sub light valve being applied with a light-valve driving voltage to allow the respective one sub light valve to switch between the light-transmitting state and the light-shielding state”.
(vi)	Claim 8’s following limitations: “wherein the light-valve driving voltage comprises a first light-valve driving voltage and a second light-valve driving voltage, and the first light-valve driving voltage is greater than the second light-valve driving voltage; and the respective one sub light valve being applied with a light-valve driving voltage to allow the respective one sub light valve to switch between the light-transmitting state and the light-shielding state comprises:  the respective one sub light sub light valve being applied with the first light-valve driving voltage to allow the respective one sub light 
(vii)	Claim 9’s following limitations: “wherein the display array comprises rows of sub-pixels…respective one sub light valve of the plurality of sub light valves corresponds to at least one row of sub-pixels, and the control device is configured to control a state of the light valve array, so as to allow the respective one sub light valve to be in a light-shielding state in a case where any sub-pixel in the at least one row of sub-pixels corresponding to the respective one sub light valve is in a response phase of a display operation, and is configured to allow the respective one sub light valve to be in a light-transmitting state in a case where each sub-pixel in the at least one row of sub-pixels corresponding to the respective one sub light valve is in a display phase of the display operation.”
(viii)	Claim 10’s following limitations: “a plurality of light-valve driving circuits; wherein the plurality of light-valve driving circuits are respectively coupled to the plurality of sub light valves, and the plurality of light-valve driving circuits are configured to receive switch control signals output by the control device, and are further configured to output light-valve driving voltages to drive the plurality of sub light valves respectively.”
(ix)	Claim 11’s following limitations: “wherein respective one light-valve driving circuit of the plurality of light-valve driving circuits comprises an input sub-circuit and an output sub-circuit; the input sub-circuit is connected to the control device to receive the switch control signal, and is configured to control a level of a control node in response to the switch control signal; and the output sub-circuit is connected to the input sub-circuit and 
(x)	Claim 12’s following limitations: “wherein the input sub-circuit comprises a first pull-up resistor and a first transistor; a first terminal of the first pull-up resistor is configured to be connected to a first voltage terminal to receive a first voltage signal, and a second terminal of the first pull-up resistor is configured to be connected to the control node; and a gate electrode of the first transistor is configured to be connected to a switch-control signal terminal to receive the switch control signal, a first electrode of the first transistor is configured to be connected to a second voltage terminal, and a second electrode of the first transistor is configured to be connected to the control node.”
(xi)	Claim 13’s following limitations: “wherein the output sub-circuit comprises a second pull-up resistor and a second transistor; a first terminal of the second pull-up resistor is configured to be connected to a third voltage terminal to receive a third voltage signal, a second terminal of the second pull-up resistor is configured to be connected to an output terminal, and the output terminal is configured to output the light-valve driving voltage; and a gate electrode of the second transistor is connected to the control node, a first electrode of the second transistor is connected to a second voltage terminal, and a second electrode of the second transistor is connected to the output terminal.”
(xii)	Claim 14’s following limitations: “wherein the power supply circuit is configured to provide a display driving voltage to the display array, and the voltage boosting circuit is 
(xiii)	Claim 15’s following limitations: “wherein the display array comprises a display driving circuit, and the display driving circuit and the plurality of light-valve driving circuits are integrated on a same circuit board.”
(xiv)	Claim 16’s following limitations: “wherein the display array is a liquid crystal display array, and the light valve array comprises a liquid crystal light-valve array.”
(xv)	Claim 18’s following limitations: “after each of the sub-pixels corresponding to the (m)th sub light valve entering the display phase from the response phase.”
(xvi)	Claim 19’s following limitations: “the respective one sub light valve being applied with a light-valve driving voltage to allow the respective one sub light valve to switch between the light-transmitting state and the light-shielding state.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 
Specification Objections
5.	The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  Correction is needed.  Examiner suggests by way of example the following title: “DISPLAY DEVICE INCLUDING SUB LIGHT VALVES  SHIELDING SUB-PIXELS IN A RESPONSE PHASE, VIRTUAL REALITY EQUIPMENT, AND DRIVING METHOD”.
6.	The abstract needs to be amended to: (i) remove “are disclosed” so that the abstract is clear and concise (see MPEP Section 608, especially – “It should avoid using phrases which can be implied, such as ‘The disclosure concerns’”); (ii) remove “A display device, a virtual reality equipment, and a driving method”, “The driving method” and “and the display device” to no repeat information from the title (see MPEP Section 608, especially – “The language…should not repeat information given in the title”); and (iii) remove “which may reduce the signal delay of common voltage and enhance image quality” to not refer to purported merits of the invention (see MPEP Section 608, ¶6.14, especially – “The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art”).

Claim Objections
8.	Claims 1-20 are objected to because of the following informalities:  
	Claim 1 at line 4 needs to be changed from “respective one sub light valve” to “a respective one sub light valve” to be grammatically correct.  Appropriate correction is required.  This objection applies to claims 2-8 and 18-19 that depend upon claim 1.
Claim 9 at line 4 needs to be changed from “respective one sub light valve” to “a respective one sub light valve” to be grammatically correct.  Appropriate correction is required.  This objection applies to claims 10-17 and 20 that depend upon claim 9.
	Claim 11 at line 2 needs to be changed from “respective one light-valve driving circuit” to “a respective one light-valve driving circuit” to be grammatically correct.  Appropriate correction is required.  This objection applies to claims 12-13 and 20 that depend upon claim 11.
Potentially Allowable Subject Matter
9.	In the event that the above-stated objections to claims 1-20 are overcome, then these claims would be allowed.  
Reasons for Allowance
10.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 1 identifies the distinct features: “any sub-pixel in the at least one row of sub-pixels being in a response phase of a display operation(FIG. 9: S110)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2014/0043448 A1 to Lee et al. (“Lee”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
        

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

More specifically as to claim 1, Lee discloses a driving method of a display device(100)(FIG. 1; ¶¶0044-0046, 0049-0050), wherein the display device(100)(FIG. 1; ¶0044) comprises a display array(112)(FIGs. 1, 3; ¶¶0044, 0055) and a light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049), the display array(112)(FIGs. 1, 3; ¶¶0044, 0055) comprises rows of sub-pixels(vertical rows of pixels P1-Pm each include sub-pixels SP1-SP3)(FIGs. 1, 3: 112; ¶¶0044, 0055), the light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049) comprises a plurality of sub light valves(s, b)(FIGs. 1-3; ¶0044, 0047-0049), respective one sub light valve(furthest left b directly above the furthest left L)(FIG. 2; ¶¶0048-0049) of the plurality of sub light valves(s, b)(FIGs. 1-3; ¶0044, 0048) corresponds to at least one row of sub-pixels(furthest left vertical row of pixels P1-Pm each include sub-pixels SP1-SP3)(FIGs. 1, 3: 112; ¶¶0044, 0055), and the light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049) is on a light-emitting side of the display array(112)(FIGs. 1, 3; ¶¶0044, 0047, 0055); and
	the driving method (FIG. 1: 100; ¶¶0044-0046, 0049-0050) comprises: and the respective one sub light valve(furthest left b directly above the furthest left L)(FIG.  being in a light-shielding state (FIG. 2; ¶¶0048-0049 – the respective one sub light valve {FIG. 2: furthest left b directly above the furthest left L} is in a light-shielding state as shown in the lower figure of FIG. 2).
Lee does not expressly disclose any sub-pixel in the at least one row of sub-pixels being in a response phase of a display operation”, with all other limitations as claimed, especially respective one sub light valve of the plurality of sub light valves corresponds to at least one row of sub-pixels, and the respective one sub light valve being in a light-shielding state.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 9 identifies the distinct features: “the respective one sub light valve to be in a light-shielding state in a case where any sub-pixel in the at least one row of sub-pixels corresponding to the respective one sub light valve is in a response phase of a display operation(FIG. 9: S110)”, with all other limitations as claimed.

	More specifically as to claim 9, Lee discloses a display device(100)(FIG. 1; ¶0044), comprising a display array(112)(FIGs. 1, 3; ¶¶0044, 0055), a light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049), and a control device(120)(FIG. 1; ¶0045);
wherein the display array(112)(FIGs. 1, 3; ¶¶0044, 0055) comprises rows of sub-pixels(vertical rows of pixels P1-Pm each include sub-pixels SP1-SP3)(FIGs. 1, 3: 112; ¶¶0044, 0055), the light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049) comprises a plurality of sub light valves(s, b)(FIGs. 1-3; ¶0044, 0047-0049), respective one sub light valve(furthest left b directly above the furthest left L)(FIG. 2; ¶¶0048-0049) of the plurality of sub light valves(s, b)(FIGs. 1-3; ¶0044, 0048)  corresponds to at least one row of sub-pixels(furthest left vertical row of pixels P1-Pm each include sub-pixels SP1-SP3)(FIGs. 1, 3: 112; ¶¶0044, 0055), and the light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049) is on a light-emitting side of the display array(112)(FIGs. 1, 3; ¶¶0044, 0047, 0055); and
the control device(120)(FIG. 1; ¶0045) is coupled to the light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049), and the control device(120)(FIG. 1; ¶0045) is configured to control a state of the light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049 – control device {FIG. 1: 120} controls the displaying of left and right eye images, which are used to set the opening and closing of the respective slits and barriers {FIG. 2: s, b}.), so as to allow the respective one sub light valve(furthest left b directly above the furthest left L)(FIG. 2; ¶¶0048-0049) to be in a light-shielding state (FIG. 2; ¶¶0048-0049 – the respective one sub light valve {FIG. 2: furthest left b directly above the furthest left L} is in a light-shielding state as shown in the lower figure of FIG. 2),
and is configured (FIG. 1: 120; ¶0045) to allow the respective one sub light valve(furthest left b directly above the furthest left L)(FIG. 2; ¶¶0048-0049) to be in a light-transmitting state (FIG. 2; ¶¶0048-0049 – the respective one sub light valve {FIG. 2: furthest left b directly above the furthest left L} is in a light-transmitting state as shown in the upper figure of FIG. 2) in a case where each sub-pixel in the at least one row of sub-pixels(furthest left vertical row of pixels P1-Pm each include sub-pixels SP1-SP3)(FIGs. 1, 3: 112; ¶¶0044, 0055) corresponding to the respective one sub light valve(furthest left b directly above the furthest left L)(FIG. 2; ¶¶0048-0049) is in a display phase of the display operation (FIG. 2; ¶¶0048-0049 – the respective one sub light valve {FIG. 2: furthest left b directly above the furthest left L} is in a light-transmitting state as shown in the upper figure of FIG. 2).
Lee does not expressly disclose the respective one sub light valve to be in a light-shielding state in a case where any sub-pixel in the at least one row of sub-pixels corresponding to the respective one sub light valve is in a response phase of a display operation”, with all other limitations as claimed.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692